Exhibit 99.1 M A CK-CALIREALTYCORPORATION NEWS RELEASE For Immediate Release Contacts: Barry Lefkowitz Executive Vice President and Chief Financial Officer (732) 590-1000 Ilene Jablonski Senior Director, Marketing and Public Relations (732) 590-1000 MACK-CALI ANNOUNCES REDEMPTION OF $300,000,% NOTES DUE 2011 Edison, New Jersey—November 10, 2010—Mack-Cali Realty Corporation (the “Company”) (NYSE: CLI) today announced that its operating partnership, Mack-Cali Realty, L.P. (the “Operating Partnership”), will redeem for cash all $300,000,000 principal amount of the Operating Partnership's 7.75% Notes due February 15, 2011 (the “Notes”).The Notes shall be redeemed on December 15, 2010 (the “Redemption Date”).The redemption price, including a make-whole premium, will be 101.225% of the principal amount of the Notes, plus any accrued and unpaid interest up to, but not including, the Redemption Date (the “Redemption Price”). The Notes are to be surrendered to Wilmington Trust Company, as trustee and paying agent, in exchange for payment of the Redemption Price.Questions relating to, and requests for additional copies of, the notice of redemption for the Notes should be directed to Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attn: Corporate Trust Administration, (203) 453-4130. This announcement is for information purposes only and is not an offer to purchase or redeem nor a solicitation of an offer to purchase or redeem with respect to any of the Notes. Mack-Cali Realty Corporation is a fully-integrated, self-administered, self-managed real estate investment trust (REIT) providing management, leasing, development, construction and other tenant-related services for its class A real estate portfolio. Mack-Cali owns or has interests in 287 properties, primarily office and office/flex buildings located in the Northeast, totaling approximately 32.9 million square feet. The properties enable the Company to provide a full complement of real estate opportunities to its diverse base of approximately 2,100 tenants. Additional information on Mack-Cali Realty Corporation is available on the Company’s website at www.mack-cali.com. Statements made in this press release may be forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements can be identified by the use of words such as “may,” “will,” “plan,” “should,” “expect,” “anticipate,” “estimate,” “continue,” or comparable terminology. Such forward-looking statements are inherently subject to certain risks, trends and uncertainties, many of which the Company cannot predict with accuracy and some of which the Company might not even anticipate, and involve factors that may cause actual results to differ materially from those projected or suggested. Readers are cautioned not to place undue reliance on these forward-looking statements and are advised to consider the factors listed above together with the additional factors under the heading “Disclosure Regarding Forward-Looking Statements” and “Risk Factors” in the Company’s Annual Reports on Form10-K, as may be supplemented or amended by the Company’s Quarterly Reports on Form10-Q. The Company assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events, new information or otherwise. ###
